 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JOHNELL JACKSON,                                   No. 2:18-cv-1132 MCE CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    JALAL SOLTANIAN ZADEH,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 4, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the Court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                         1
 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed October 4, 2018, (ECF No. 6) are ADOPTED
 3   in full;
 4              2. The claim identified as “claim 2” in plaintiff’s complaint is DISMISSED; and
 5              3. This action shall proceed on Plaintiff’s remaining claims.
 6              IT IS SO ORDERED.
 7   Dated: January 2, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                          2
